Citation Nr: 1043140	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  09-40 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1944 to March 1946.  
The Veteran's decorations for his service include a Combat 
Infantryman Badge and the Purple Heart Medal.

The Veteran died in July 2007.  The appellant is the Veteran's 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board has found that additional development is required 
before the appellant's claim of entitlement to service connection 
for the cause of the Veteran's death can be decided.  

In July 2010, the Board remanded the claim for further 
development, specifically finding that an August 2009 VA opinion 
regarding the claim was inadequate.  The requested development 
included obtaining a VA opinion from a physician different from 
the August 2009 examiner as to whether there was a 50 percent or 
better probability that a disability incurred in or aggravated by 
active service either caused or substantially and materially 
contributed to the Veteran's death.  

The Board further requested that the examiner specifically 
consider the service treatment records; the medical opinions 
expressed by Drs. Doman, Bachmeyer, and Decker; and, the VA 
medical opinion dated August 2009.  The examiner was instructed 
to review the testimony of the appellant before ht Board in May 
2010 and presume that the appellant was a reliable historian 
regarding the Veteran's exposure to contaminants during the 
course of his post-service employment.  A rationale for all the 
opinions expressed was to be provided.

A separate VA physician reviewed the claims file in August 2010, 
and provided an opinion regarding whether cold exposure during 
the Veteran's military service caused the Veteran's COPD and thus 
ultimately his death.  However, the reviewer failed to discuss 
the medical opinions expressed by Drs. Doman and Bachmeyer, nor 
does it appear the reviewer considered the transcript of the 
appellant's May 2010 hearing, as instructed. 

The Board is obligated by law to ensure that the RO complies with 
its directives, as well as those of the United States Court of 
Appeals for Veterans Claims (the Court).  The Court has stated 
that compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the Court 
are not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 
271 (1998).  In light of the foregoing, the claim must be 
remanded for compliance with the July 2010 Board remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.	The RO/AMC should arrange for the claims 
files to be reviewed by a physician (if 
possible by the same August 2010 
physician) with appropriate expertise to 
provide an opinion as to whether there is 
a 50 percent or better probability that a 
disability incurred in or aggravated by 
active service either caused or 
substantially and materially contributed 
to the Veteran's death.

(For a service-connected disability to be 
the cause of death, it must be singly or 
with some other condition be the immediate 
or underlying cause, or be etiologically 
related.  For a service-connected 
disability to be a contributing cause, it 
is not sufficient to show that it is 
causally shared in producing death; 
rather, there must be a causal 
connection.)

In forming the requested opinion, the 
examiner should particularly consider 
service treatment records; the medical 
opinions of Drs. Doman, Backmeyer, and 
Decker; and the VA medical opinions dated 
August 2009 and August 2010.  The examiner 
should also review the testimony of the 
appellant before the Board in May 2010 and 
should presume that the appellant is a 
reliable historian regarding the Veteran's 
exposure to contaminants during the course 
of his post-service employment.

The rationale for all opinions 
expressed must be provided.

If no opinion can be rendered without 
resorting to pure speculation, the 
examiner should explain why this is not 
possible.

2.	 The RO/AMC should also undertake any 
other development it determines to be 
warranted.

3.	Then the RO/AMC should readjudicate the 
appellant's claim for entitlement to 
service connection for the cause of the 
Veteran's death based on a de novo review 
of the record.  If the benefit sought on 
appeal is not granted to the appellant's 
satisfaction, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the case is returned to the 
Board for further appellate action.

By this remand the Board implies no opinion as to the eventual 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



